Title: From George Washington to Brigadier General William Maxwell, 8 December 1776
From: Washington, George
To: Maxwell, William



Sir
Falls of Delaware South Side 8th Decemr 1776

As it is a Matter of the utmost Importance to prevent the Enemy from crossing the Delaware, and to effect it, that all the Boats and Water Craft should be secured or destroyed.
I do hereby earnestly request and desire that you will take upon you the Care and Superintendency of the Matter—At Tinicum a parcel of Boats are to be collected for the Transportation of the Troops under the Command of Major General Lee, but of this as little should be said as possible, least the Enemy should avail themselves of some Advantage from the Knowledge of it. These Boats should be kept under a strong Guard. The Boats at other places ought, in my Opinion, to be destroyed or removed to Tinicum, least they should be possessed by some Stratagem of the Enemy.
You will see that the Regiment sent up to guard the hither Ferries are properly distributed and the Officers instructed—At the places of Passage above, you will endeavour from the Militia of this State or that of Jersey, to obtain sufficient Guards. In order to do which, I do hereby invest you with all the powers intrusted to me for that purpose, and do moreover authorize you in the strongest Terms to invite the Militia of both States, as Occasion may offer, to join this part of the Army, or

that under the Command of Major General Lee, in the common Defence of their Rights, Liberty & property.
Trusting in your Activity and Care in having all the Boats, as high up as there can be the least Danger of their being procured by, or for the Use of the Enemy secured or destroyed, and wishing you much Success in it I am with Esteem and Respect Sir Yr most obt hble Servt

G.W.

